         Case 1:17-cr-00061-LAP Document 235 Filed 01/28/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      January 28, 2019

BY ECF

Honorable Loretta A. Preska
Senior United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. Andrew Davenport,
              S1 17 Cr. 61 (LAP)

Dear Judge Preska:

        The Government respectfully writes pursuant to the order of the United States Court of
Appeals for the Second Circuit, dated January 28, 2019, granting defendant Andrew Davenport’s
motion for bail pending appeal on such terms as this Court shall fix. The Government submits
that the defendant’s previously ordered bail conditions should be continued pending resolution of
his appeal. Counsel for the defendant consents to this request.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                         by:                      /s/
                                               Richard Cooper / Amanda Kramer
                                               Assistant United States Attorneys
                                               (212) 637-1027 / 2478

cc: Counsel of Record (by ECF)
